UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A Amendment No. 2 ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 11-2037182 COLONIAL COMMERCIAL CORP. (Exact name of registrant as specified in its charter) New York 11-2037182 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 275 Wagaraw Road, Hawthorne, New Jersey 07506 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 973-427-8224 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None OTC Bulletin Board Securities registered pursuant to Section 12(g) of the Act: Common Stock, Par Value $.05 Per Share Convertible Preferred Stock, Par Value $.05 Per Share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes oNoý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes o Noý Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filerý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNoý The aggregate market value of the registrant’s common stock held by non-affiliates of the registrant, computed by reference to the last reported price at which the stock was sold on June 30, 2006 (the last business day of the registrant’s most recently completed second quarter) was $3,906,145. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at March 1, 2007 Common Stock, $.05 par value per share 4,645,680 shares Convertible Preferred Stock, $.05 par value per share 467,500 shares TABLE OF CONTENTS PART I Page Item 1. Business 4 Item 1A. Risk Factors 6 Item 2. Properties 8 Item 3. Legal Proceedings 9 Item 4. Submission of Matter to a Vote of Security Holders 11 PART II Item 5. Market for the Registrant’s Common Stock, Convertible Preferred Stock and Related Stockholder Matters 12 Item 6. Selected Financial Data 14 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 22 Item 8. Financial Statements and Supplementary Data 22 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 22 Item 9A. Controls and Procedures 22 PART III Item 10. Directors, Executive Officers and Corporate Governance 24 Item 11. Executive Compensation 26 Item 12. Security Ownership of Certain Beneficial Owners and Management 36 Item 13. Certain Relationships and Related Transactions, and Director Independence 38 Item 14. Principal Accountant Fees and Services 41 PART IV Item 15. Exhibits and Financial Statements Schedules 42 Table of Contents Explanatory Note This Form 10-K/A (Amendment Number 2) is being filed to revise certain sections of the Form 10-K/A for the year ended December 31, 2006, which the Company previously filed with the Securities and Exchange Commission May 21, 2007.The Company filed this restatement on Form 10-K/A using the cumulative effect transition method pursuant to the guidance contained in SAB 108. Subsequent communications with the Securities and Exchange Commission (“SEC”) found that the Company had improperly applied the guidance in SAB 108, specifically, the effect on materiality of the incorrect treatment of vendor rebates on net income for 2004. The Audit Committee and management of the Company concurred with the SEC and determined that it is necessary to restate the Company’s financial statements for the years ended December 31, 2004 and 2005, as they relate to the treatment of vendor rebates. No changes have been made to the Company’s consolidated balance sheet, statement of operations and cash flows for the year ended December 31, 2006, related to this change, as previously reported in the Form 10-K/A.The Company’s consolidated statement of stockholders’ equity for the year ended December 31, 2006 has been restated to remove the cumulative effect of the adoption of SAB 108. The Audit Committee and management of the Company has concluded that certain vendor rebates should be an adjustment to the cost of the vendors’ product and included as a reduction of cost of sales when recognized in the income statement.Previously, some vendor rebates were recognized as a reduction of cost of sales when earned, not as a reduction of costs when sold.When adjusting vendor rebates to be recognized as a reduction of cost of sales, a decrease of gross profit of $137,736 was recognized for the year ended December 31, 2004 and a decrease of gross profit of $52,779 was recognized for the year ended December 31, 2005.Retained earnings at the beginning of 2004 has been adjusted by $129,006 to correct an error made in 2003 for the treatment of vendor rebates.The Company had a net operating loss carryforward for federal tax purposes greater than any amount of federal taxes which would have been due for each of the years ended December 31, 2004 and 2005, therefore, the Company determined that the tax effect of these adjustmentswas immaterial and, accordingly, the Company has made no adjustment. Additionally, the Audit Committee and management of the Company concluded that per SFAS 128 convertible note interest, net of taxes, should be added back to net income when calculating diluted earnings per share to determine if the effect would be antidilutive.Previously, the Company did not add back interest, net of taxes, on convertible notes when making this calculation.The Company has corrected this procedure.The only changes resulting from this correction are to the number of diluted weighted average shares outstanding and the diluted earnings per share.This correction resulted in an increase of $0.01 to diluted earnings per share for the year ended December 31, 2006, no change to diluted earnings per share for the year ended December 31, 2005 and a reduction of $0.02 to diluted earnings per share for the year ended December 31, 2004. The following sections are restated in this Form 10-K/A (Amendment Number 2): Item 6. Selected Financial Data is restated to revise the statement of operations and balance sheet data for the years ended December 31, 2003, 2004 and 2005 and the statement of operations for the year ended December 31, 2006.No changes have been made to the balance sheet for December 31, 2006 as previously reported in the Form 10-K/A. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations is restated under the captions Comparison of Year Ended December 31, 2006 with Year Ended December 31, 2005 and Comparison of Year Ended December 31, 2005 with Year Ended December 31, 2004. 2 Table of Contents Item 8. Financial Statements and Supplementary Data is revised to restate the Company’s consolidated statements of operations, stockholders’ equity and cash flows for the years ended December 31, 2004 and 2005, consolidated balance sheet for the year ended December 31, 2005 and consolidated statement of operations and stockholder’s equity for the year ended December 31, 2006Also restated are the following Notes to the Consolidated Financial Statements: 1.
